 NORFOLK, BALTIMORE & CAROLINA LINES, INC209Norfolk,Baltimore and Carolina Lines, Inc.andFreight Drivers&Helpers Local Union No. 557,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Petitioner.Case 5-RC-6625April 2, 1969DECISION AND DIRECTION OFELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Frank S.Astroth, of the National Labor Relations Board.Following the hearing and pursuant to Section102 67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series8,asamended, and by direction of theRegionalDirector for Region 5, this case wastransferred to the National Labor Relations Boardfor decision. The Employer has filed a brief, whichhas been duly considered.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds.1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4The Petitioner seeks a unit of the Employer'sdriversat its Baltimore,Maryland, commoditiestransportationterminal,excludingallotheremployees. The Employer agrees with the Petitioneras to the exclusion of lease-operator drivers, butwould include the following employees, in additionto the drivers: owner-operators, truck mechanics,and dispatchers.The Employer hauls commodities by ship betweenthePortsofBaltimore,Maryland,Norfolk,Virginia,andCharleston,SouthCarolina.Inconnectionwith this operation, itmaintains aterminalatpier5inBaltimorewhere thecommodities, packed in trailers or on pallets, areunloaded and transported by truck to points in theBaltimore area. In addition to the 6 drivers, the 2owner-operators, the truckmechanic, and the 2dispatchers involved in this proceeding, there are 12warehousemen, a delivery clerk, and a receivingclerk,allrepresentedbytheInternationalLongshoremen'sAssociation,and office clericalemployeesFour of the Employer's six truckdrivers, theowner-operators, and the lease operators transportincomingandoutgoingcommodity shipmentsbetween the terminal and destinations in theBaltimorearea.Theseemployeesspendapproximately 75 percent of their time in drivingduties away from the terminal and the remainder inworking on their trucks and preparing for their nexttrip.The other two drivers spend virtually all oftheir time at the terminal performing "boat-jockey"duties, which consist of hooking tractors to trailers,driving between the terminal and the boats, anddriving onto the boats to park or remove trailers.All drivers are hourly paid and are guaranteed an8-hour day. They punch a time clock and aresupervised by the terminal manager.The two owner-operators perform the samefunctions as the Employer's drivers, punch the sametime clock, and, like the drivers, are under theterminal manager's supervision. Each of them ownsone tractor, they employ no other drivers, and theyare paid an hourly rate which includes compensationfor their trucks and labor, with a guarantee of a9-hour day. They carry their own insurance, pay forrepairsandmaintenance of their tractors, andvoluntarily leave their tractors at the Employer'sterminal at night and on weekends. They are subjectto the same rules and regulations, and are assignedto loads in the same manner, as other drivers. TheEmployer has no contract with the owner-operatorsAs it is clear that the Employer at all times duringworking hours retains the right to control themanner and means of their performance, we findthat they are employees of the Employer, and inview of their close community of interests with thedrivers, we shall include them in the unit.BowmanTransportation, Inc.,142 NLRB 1093 at 1096The truck mechanic performs minor truck repairand maintenance work in the garage area of theterminal and, in the event of a tractor breakdown,furnishes the affected driver with another tractor.He is guaranteed a weekly wage and is supervisedby the terminal manager. We shall include him inthe unit in view of his close community of interestswiththedrivers.BenGinsburg,Inc.,d/b/aBrunswickMeat Packers, Brunswick Tallow Co.,164NLRB No. I11,Queen City Transports,141NLRB 964 at 972-973.The two dispatchers check the drivers' timeschedulesforproperpreparation.The terminalmanager and the dispatchers prepare the drivers'work schedules and determine when drivers are toreport to work. In so doing, the terminal managermakesthebasicdecisions,whichincludedeterminations as to shipment priorities and the175 NLRB No. 33 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumbers of drivers required to handle shipments. Healso selects individual drivers, though the dispatchersmay also perform this function in some instances, aswhere they are aware of individual drivers who areespeciallyfamiliarwithparticularroutesordestinations. The dispatchers are hourly paid, puncha timeclock, work in an office adjacent to thewarehouse, are in daily contact with the drivers,have no evident supervisory or managerial authority,and, like the drivers, are supervised by the terminalmanager.We find that the dispatchers are engagedin routine dispatching work and shall include thedispatchers in theunit,inviewof their closecommunity of interests with the drivers.Vangas,Inc.,167 NLRB No. I 11.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.Alldrivers,owner-operators,mechanics,anddispatchers at the Employer's terminal at Pier 5inBaltimore,Maryland, excluding office clericalemployees,professionalemployees,warehousemen,deliveryand receiving clerks,lease-operators,allotheremployees,guards,watchmen, and supervisors as defined in the Act.[Direction of Election'' ' omitted from publication.]The unitfound appropriate is larger than that soughtby thePetitionerIn the event that the Petitioner does not wish to participate in the electionhere directed it may withdraw its petitions upon notice to the RegionalDirector'An election eligibility list, containing the names and addresses of all theeligible voters,must befiled bythe Employer with the Regional Directorfor Region5 within 7 daysafter the date of this Decision and Direction ofElectionThe Regional Director shall in turn make the list available to allparties to the electionNoextension of time to file this list shall be grantedby theRegional Director except in extraordinary circumstancesFailure tocomply withthis requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsiorUnderwear,Inc ,156NLRB 1236